Title: To John Adams from Oliver Whipple, 1 August 1798
From: Whipple, Oliver
To: Adams, John



Esteemed & respected Sir,
Hampton NH. Augt. 1st 1798

Permit me to steal into your Presence, and claim for a moment your attention from national Concerns; it is a Friend that addresses you; & when you see the Signature, many early occurrences will press on the Mind, & Scenes, then only in Embrio, which now unfold in the Glare of day, will make us wonder at the strange Vicisitudes of Providence: I remember with the happiest Reflection the western Chamber of that peacfull & rural Mansion of your late worthy & honorable Father, at Braintree, where I laid the first Foundation of Classic Knowledge, under the Patronage of the good and learned Mr. Marsh, to whom, as well as to you, I feel myself at this day indebted; to him for his steady attention, in his preceptorial Labours. To you, for your frequent Instruction, friendly and Judicious Advice. Little did either of us think, (I speak, however more for myself) of the strange Events, which the Leaves of Time have unfolded; You at the Period had gone through your Collegiate Studies, and the accustom’d Routine in the Professional Line, and in full Practice; I a simple Country Boy, just exploring the first to me, then hard, Rudiments of the Classic Fount: at this Period, Peace with expanded Wing, hovered over our then Colonial Domains, we were as a People appearantly happy, but the Seeds of this rising Empire were sowed by the jealous Power of that Nation, from whom we have been lately so gloriously emancipated, and were then cherish’d to Maturity, by her proud & unreasonable Exactions. Did it enter into our Hearts or our Heads, at that Period, when our Colonies were injoying Repose, attached by Laws & Policy  to a then Mother Country, when Interest & Habits had held so long a Dominion over our minds, that Providence by a Concatenation of strange, yet interesting Events, should produce the Germ of Revolution in her Colonies, and the compleat Orginization of a feaderated Government, & that you thro’ many honorable important & official Grades should arrive to the Presidency of the United States, & that the Country Boy as a Legislative Member of one of them, should be chosen as one of a Committee of that Body to address you, and your worthy Predecessor, on Behalf of such State, upon the most important national affairs; surely Integrity, Virtue and Patriotism have borne you on their Wings to this Seat of Honour. Vanity, you will agree with me, ought never to be cherished, but a laudable Pride may be indulged; I confess one or other of these, call it, which you please, has taken strong hold of me; Have I not a Right to feel a Pride that the President of these States, once condescended, in a friendly Manner, occasionally to advise & instruct me, & teach the Young Ideas how to shoot? To Permit me to injoy the Priviledge of his Chamber, in the Intermission of School hours, while persuing my accademical Studies, and more for that affable and obliging Manner in which I was treated, to which my Years, and Knowledge had little or no Claim? These things are as fresh in my Memory as tho they were of Yesterday.—Indulge me respected Sir to relate a few Facts that are more immideately relative to myself. While our late civil Commotions with Britain raged in our Country, some of my nearest Connections, were divided in Sentiment, but my Conduct at that trying Era was unequivocal. I twice stood in the Ranks and suffered a draft; and when the Island of Newport was about to be attacked, I took my Musket and peraded under General Sullivan, as a Volunteer, with others of our Countrymen. As soon as War gave way to the Return of Peace, and our State Constitution was established, I had the Honour of being appointed a Justice of the Quorum, and soon after, while General Sullivan was President of the State, was appointed a Colonel of the Alaram Core, who were exercised for the first Time, under my Command, & bro’t into the Field reviewed by him as Commander in Chief, at a general Review; where, not only my Troops had perticular Marks of his attentien Approbation on the Field, but I had the Honour of Thanks in Generall Orders, for the Soldier like Conduct of my Troops: it was at this Period, that the Militia of Newhampshire, rivalled the Militia of every other State; The General was pleased to say, he had no Idea of my Knowledge in military Tacticks; The Fact was, while I held a Commission in the Revenue, under the Crown, previous to the American War, and resided at St. Augustine, at that Time four British Regments were stationed there, I made it my Study at Leisure hours, to acquaint myself with the military art, and Scarse a day passed, but I attended the Perading & Exercising of the Troops, & their Garrison Duty. Before the War I returned, and took my station in Newhampshire, where I have had the Honour to see you, and hope to be indulged again with the like Favour. Tho’ I say it, who should not say it, “as the Saying is” I will not consider myself second to any in Exactness and Elegance of Disipline or military Tacticks, in our State, let him be general or whatever Rank he may possess, of this respected Sir you will hear more, tho’ not from me. I am still a Subject of this State and live now at my Farm House in Hampton, (late General Moulton’s) While I superintend my agricultural affairs, in my more Leisure Hours, my Pen has on many Occasions been imployed in the Cause of our Country, I endeavour to make as happy a Coinsedence of Busness, Profit and amusement, as Circumstances will admit, keeping in Mind, the Omne, tulit Punctum of my Favorite Horace; Here was I burdened with the weight and arduous affairs of State, I could (after the Manner of this Great Scipio & Lælius, gather Pebbles, for Relaxation & amusement) on one of the finest Beaches in the World. Since my Retirment to a Country Scene, which is five years I have had every Mark of Attention paid me, that our Villages can give; Their suffrages have four Times placed me in the Legislature of the State, of which I am now a Member, and in which Capacity, as well as in private, I have uniformly exerted myself, in Favour of our Excellent Constitution and Laws,  and for those distinguished Characters, who have had, & now have the administration of them. I was asked the other day, how it came about that I have not been honour’d with some little Mark of Attention from the feoderal Government, being a feoderal & leading Member in our Legislature, I told him several Things were necessary to obtain appointments, but as I had not solicited one thro’ the Medium of any of my Friends, I could blame no one, as I had not been heretofore Solicitous about it; Tho’ my Friends and Relations in the State of Rhode Island were the first in Character and Fortune, and first in Attachment, there, to our feoderal Goverment, Yet I had not even solicited Them to recommend me to our Executive, and as I had not a single Relation in Newhampshire, of Course I could not belong to Those family Compacts, here, who were the constant Seekers after the Loaves and Fishes, but when I applied, it should be to the Fountain Head, and thro’ no Medium or Junto’s, who have pretended. That the Streams from the Fountain can scarsely flow but thro’ such Channels, & to such Objects, as they are pleased to designate. I have to this Period spent a great Part of my youth in a professional Round of Busness, I have now arranged my affairs in such Manner, as I can leave them without Injury, I now offer my Services to the Public, and to you as the Head of a great and rising Empire. Should the office of Commissioner of the direct Taxation be undesposed of, I pledge myself, in Case of Appointment, to discharge its Duties with the greatest Punctuality and Integrity and can procure the best men in our State for Bondsmen.—I should even delight in Defence of our Country, and to avenge its wrongs, to enter our national army, in a Character that would not degrade my Standing. I have never till this Time solicited a Favour from our Executive, nor asked a Recommendation for any office whatever except a Line, I once had the Honour of addressing to you while Vice-President, for an office, which did not take Place; I depend on myself, my own Interest & abilities, in whatever I undertake, but your Favours & Smiles will ever be grateful to me, and it will be the most pleasing Circumstance of my Life, that you will give this lengthy detail a candid Reading, and that I may under your Favour and Friendship Serve my Country with Honour, and Fidelity, I am Sir with the greatest Veneration, and Respect your Excellency’s most obedt. and very humble Servt:

Oliver Whipple
PS As the above, and foregoing is wrote in private Confidence, I dare say it will remain so with you, I take the Liberty to inclose, to your Excellency a little Scrap, wrote in a Leisure hour by the author about the Time Mr. Livingstone demanded in Congress the Papers relative to the Treaty Busness, it was published before it was properly corrected, you will Therefore excuse its Inacuracy. The Author, had he had the Means, of Information, at that Point of Time, would have inlarged its Scope, and Taken in some more Characters by this you may Judge what the author’s sentiments are of men and Measures, and of the Designs upon us, now unfolding by the Conduct of the French Nation....

